FORM OF OPTION AWARD UNDER THE  2005 EQUITY COMPENSATION PLAN FOR NON-EMPLOYEE
DIRECTORS OF PRAXAIR, INC.
 
Praxair, Inc. and Subsidiaries
Exhibit 10.04a 


 
FORM OF
OPTION AWARD


UNDER THE


2005 EQUITY COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS OF PRAXAIR, INC.




Option Award, made as of the ___ day of __________, 20__ (the “Grant Date”) by
PRAXAIR, INC., a Delaware corporation, having an office at 39 Old Ridgebury
Road, Danbury, Connecticut 06810-5113 (the “Corporation”).


W I T N E S S E T H:


The Corporation hereby grants to you, ___[name of grantee]___________________  ,
as of the Grant Date, a non-qualified stock option to purchase _________ shares
of the common stock of the Corporation (par value of $.01 per share) at
$________ per share upon the following terms and conditions:


1. Vesting. Except as otherwise provided in this Option Award and subject to the
provisions of paragraph 3 herein, one-third of this option may be exercised only
on or after ___________, an additional one-third on or after __________, and the
remaining one-third on or after ______________. [alternate in the Committee’s
discretion: this option may be exercised only on or after ____________ [must be
at least three years from the Grant Date]]. This option may be exercised only in
a whole number of shares. In the event that this option is not evenly divisible
by three, the remaining amount shall be added to the last vesting period.
Notwithstanding the foregoing, the entire option shall become immediately
exercisable on the occurrence of either your death or a Change in Control.


2. Expiration. This option shall expire on the tenth anniversary of the Grant
Date.


      3. Exercisability.


(a) This option shall be exercisable only by you while you are in active service
as a Non-Employee Director of the Corporation (or by your transferee if this
option has been duly transferred pursuant to paragraphs 4 and 5 herein) except
that this option shall continue to be exercisable:


(i) at any time prior to its expiration date in the case of your Disability or
Retirement; provided, however, that this option shall not become immediately
exercisable upon your Disability or Retirement but shall become exercisable in
accordance with paragraph 1; and provided further, that in the event of your
Retirement prior to the first anniversary of the Grant Date, this option shall
not be exercisable at all but shall be immediately forfeited.


(ii) during a three-year period commencing on the effective date of your
resignation or termination of service as a Non-Employee Director of the
Corporation, other than for cause; provided, however, that this option shall not
become immediately exercisable upon your resignation or termination but shall
become exercisable in accordance with paragraph 1 above; and provided further,
that in the event of your resignation or termination of service effective prior
to the first anniversary of the Grant Date, this option shall not be exercisable
at all but shall be immediately forfeited.


(iii) during a three-year period commencing on the date of your death;
(iv) during a three-year period commencing on the effective date of your
resignation or termination of service as a Non-Employee Director of the
Corporation, other than for cause, within two years after a Change in Control,
or


(v) otherwise as the Committee may determine, if the Committee decides that it
is in the best interests of the Corporation to permit individual exceptions.
 
(b) In no event may this option be exercised on or after its expiration date.
 
 
-1-

--------------------------------------------------------------------------------


 
 


4. Transferability. This option is not transferable other than;


(a) in the case of your death, pursuant to the beneficiary designation then on
file with the Corporation, or, in the absence of such a beneficiary designation
(or if the designated beneficiary has pre-deceased you), by will or the laws of
descent and distribution (in which event, this option may be exercised by the
executor or administrator of your estate or by your distributee(s) within the
time limitations provided in paragraphs 1, 2 and 3 hereof and the Corporation,
without liability to any other person, may rely on the directions of the
executor or administrator of your estate with respect to the disposition or
exercise of this option), or


(b) [inclusion of this subparagraph (b) is subject to Committee discretion] by
you, without consideration and without further right of transfer other than
pursuant to subparagraph (c) below, to;


(i) your spouse, children (including by adoption), stepchildren or grandchildren
(“immediate family members”), or


(ii) a partnership in which such immediate family members are the only partners,
or


(iii) a trust for the exclusive benefit of such immediate family members, or


(iv) such other persons or entities as the Committee may approve upon your
request; or


(c) in the case of a transferee’s, beneficiary’s or distributee’s death, to
his/her estate, in which case this option may be exercised only by the executor
or administrator of such estate and shall not be subject to further transfer.


5. Operation of Option after Transfer. The provisions of this Option Award,
including, without limitation, paragraphs 3 and 6(c) herein relating to you as
the original grantee, shall apply to this option notwithstanding any transfer to
a third party. Following transfer, this option shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer.
The events of death, Disability, Retirement, resignation and termination of
service as a Non-Employee Director as they may affect this option shall be in
reference to you as the original grantee notwithstanding an earlier transfer of
the option to another party. Following such events, this option shall be
exercisable by the transferee only to the extent and for the periods specified
in paragraphs 1, 2 and 3 herein.


6. Exercise of Option.


(a) Notice of Exercise. You (or, if transferred, your transferee) may exercise
this option with respect to a part or all of the shares covered by the option
and then exercisable by giving notice to the Corporation (or its designee) of
the exercise of the option according to such procedures as may be communicated
to you from time to time.


(b) Exercise Price Payment. The option price for the shares for which this
option is exercised shall be paid by the exerciser within three (3) business
days after the date of exercise, (i) in cash, (ii) in whole shares of common
stock of the Corporation owned and held by the exerciser for at least six months
prior to exercising the option, (iii) by having the Corporation withhold shares
that would otherwise be delivered to the exerciser pursuant to the exercise of
the option, or (iv) in a combination of cash and delivery of whole shares, or
cash and the withholding of shares. The value of any share of common stock
delivered or withheld in payment of the option price shall be its Market Price
on the date the option is exercised. Notwithstanding the foregoing, the
Corporation may refuse to allow payment by any method other than cash if the
Corporation determines that allowing such payment would result in the imposition
of variable accounting on the Corporation or violate any applicable law.
 
 
-2-

--------------------------------------------------------------------------------



 
(c) Taxes. To enable the Corporation to meet any applicable federal, state,
local or foreign withholding tax requirements arising as a result of the
exercise of the option, you or your estate shall pay the Corporation the amount
of tax to be withheld, if any, (i) in cash, (ii) in whole shares of common stock
of the Corporation owned and held by you for at least six months prior to
exercising the option, (iii) for exercises by you only, by having the
Corporation withhold shares that would otherwise be delivered to you pursuant to
the exercise of the option (but only to cover the minimum legally required tax
withholding), or (iv) in a combination of cash and delivery of whole shares.
Your (or your estate’s) election as to the means of tax payment must be made
prior to the date used to determine the amount of tax to be withheld and, once
made, shall be irrevocable. The value of any share of common stock so delivered
or withheld shall be the Market Price on the date used to determine the amount
of tax to be withheld. The Corporation reserves the right to disapprove an
election to utilize any of the alternatives under subparagraphs (ii), (iii) and
(iv) and to delay the completion of any exercise of this option until the
applicable withholding taxes have been paid.


(d) Delivery of Shares. Upon the proper exercise of this option as provided in
this Option Award and the Plan and payment of the exercise price and taxes as
provided herein, the Corporation shall issue and deliver to the exerciser the
number of shares of its common stock with respect to which the option was
exercised. However, if this option is exercised after your death, then the
Corporation shall have the right, in lieu of issuing and delivering shares of
stock, of returning the option payment to the exerciser and paying to such
person the amount by which the Market Price on the date of exercise exceeds the
option price with respect to the number of shares for which the option was
exercised.


7. Terms and Conditions. This option is awarded pursuant to the Plan and is
subject to all of the terms and conditions of the Plan which terms and
conditions shall control in the event of any conflict with this Option Award.


8. Adjustments. The Committee has discretion to make appropriate adjustments to
this stock option in order to provide for effects of changes in the capital 
structure of the Corporation by reason of any stock split, stock dividend,
recapitalization, merger, consolidation, combination or exchange of shares or
other similar corporate change or in the event of any special distribution to
stockholders.


9. Applicable Law. This Option Award shall be interpreted and construed in
accordance with the laws of the State of Connecticut and applicable federal law.


10. Definitions.


(a) “Change in Control” means a “Change in Control of the Company” as defined in
the Plan.


(b) “Committee” means the Governance and Nominating Committee of the Board of
Directors of the Corporation or any other Committee which such Board appoints to
administer the Plan.


(c) “Corporation” means Praxair, Inc.


(d) “Disability” means your inability to engage in any substantial gainful
activity because of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted, or can be expected
to last, for a continuous period of twelve (12) months or longer.


(e) “Market Price” means the mean of the high and low prices of the common stock
of the Corporation as reported in the New York Stock Exchange Composite
Transactions on the specified date (or, if it was not traded on any such
exchange on the specified date, on the next preceding day such stock was traded
on a stock exchange included in the New York Stock Exchange--Composite
Transactions).
 
 
-3-

--------------------------------------------------------------------------------


 


(f) “Plan” means the 2005 Equity Compensation Plan for Non-Employee Directors of
Praxair, Inc., as approved by the Corporation’s shareholders on April 26, 2005.


(g) “Retirement” means your reaching the Board’s mandatory retirement age or
ceasing to serve as a Non-Employee Director at a later age with the approval of
the Board.
 
11.  [Committee discretion to include, as a condition of the option grant, terms
under which (i) the grant may be later forfeited, cancelled, rescinded,
suspended, withheld or otherwise limited or restricted; or (ii) gains realized
by the grantee in connection with a grant or a grant’s exercise may be
recovered; provided that such conditions and their consequences are (A) clearly
set forth in the grant agreement or other grant document; and (B) fully comply
with applicable laws]. 


IN WITNESS WHEREOF, the Corporation has caused this instrument to be executed by
its proper officer hereunto duly authorized, as of the day and year first
hereinabove written.


Praxair, Inc.
  
By: ___________________________
[printed name]
Vice President, General Counsel & Secretary








-4-

--------------------------------------------------------------------------------


 
 
 



